           Case 2:20-cv-01589-RFB-BNW Document 45
                                               44 Filed 07/30/21
                                                        07/27/21 Page 1 of 3
                                                                           5



 1   LAW OFFICES OF DALE K. GALIPO
     Dale K. Galipo (Pro Hac Vice Ca. Bar No. 144074)
 2   Eric Valenzuela (Pro Hac Vice Bar No. 284500)
     21800 Burbank Boulevard, Suite 310
 3   Woodland Hills, CA 91367
     Telephone:     (818) 347-3333 | Facsimile: (818) 347-4118
 4   Email: dalekgalipo@yahoo.com evalenzuela@galipolaw.com

 5   GONZALEZ & FLORES LAW FIRM
     Rodolfo Gonzalez, Esq. (Nevada Bar No. 12751)
 6   Edgar Flores, Esq. (Nevada Bar No. 13130)
 7   879 N. Eastern Ave.
     Las Vegas, NV 89101
 8   Tel: 702-778-3030 | Fax: 702-920-8657
     Email: Rodolfogonzalezlaw@gmail.com Edgarfloreslaw@gmail.com
 9
     CLAGGETT & SYKES LAW FIRM
10
     Sean Claggett, Esq. (Nevada Bar No. 008407)
11   Steve Lewis, Esq. (Nevada Bar No. 7064)
     4101 Meadows Lane, Suite 100
12   Las Vegas, NV 89107
     Tel: 702-655-2346 | Fax: 702-655-3763
13   Email: Sean@claggettlaw.com Steve@claggettlaw.com
14   Attorneys for Plaintiffs
15
                                  UNITED STATES DISTRICT COURT
16
                          FOR THE DISTRICT OF NEVADA (LAS VEGAS)
17
     JEANNE LLERA and JORGE L.                       Case No. 2:20-cv-01589-RFB-BNW
18   GOMEZ, as the appointed co-special
19   administrators of the estate of JORGE A.        STIPULATION AND ORDER TO EXTEND
     GOMEZ; JEANNE LLERA; and JORGE                             DISCOVERY
20   L. GOMEZ,
                                                                 (THIRD REQUEST)
21                  Plaintiffs,
22
                          vs.
23
     LAS VEGAS METROPOLITAN
24   POLICE DEPARTMENT; RYAN
     FRYMAN; DAN EMERTON;
25   VERNON FERGUSON; ANDREW
26   LOCHER; and DOES 1-10, inclusive,

27                 Defendants.
28


                                                 1
          Case 2:20-cv-01589-RFB-BNW Document 45
                                              44 Filed 07/30/21
                                                       07/27/21 Page 2 of 3
                                                                          5




 1         IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiffs and
 2   Defendants, through their respective attorneys of record, that the Scheduling
 3   Order [Doc. # 35] be modified by continuing the expert and rebuttal disclosures
 4   by thirty (3) days. All other dates set by the Court would remain in effect. The

 5   parties believe that there is good cause for their proposed modification based on
     the following:
 6
           WHEREAS the parties have been diligent in conducting discovery. The
 7
     parties exchanged initial disclosures and have propounded to and responded to
 8
     written discovery by Defendants and Plaintiffs. The parties have also conducted
 9
     numerous depositions including of the Defendant Officers, percipient witnesses
10
     and of one of the Plaintiffs. The other Plaintiff is scheduled to be deposed this
11
     Friday on July 27, 2021.
12
           WHEREAS additional depositions still need to be taken including of some
13
     witnesses and the medical examiner who performed the autopsy. The parties
14   remain diligent in conducting discovery and may need to incorporate information
15   learned from any upcoming depositions into their expert reports.
16         WHEREAS due to the amount of depositions which still need to be taken,
17   and as well as the availability of the witnesses, the parties anticipate that they will
18   not be able to complete the necessary discovery and depositions by the current
19   expert disclosure date of July 29, 2021.
20         WHEREAS there have been two prior requests for continuance or
21   extension regarding discovery. Further, the parties agree that an extension would
22   not be prejudicial to either side. Such request, if granted, would result in the

23   following schedule:

24
           EVENT                       CURRENT                           PROPOSED
           Expert Disclosure:                         07/29/21                  08/30/21
25
           Rebuttal Expert Disclosure:                08/30/21                  09/29/21
26
           Discovery Cutoff:                          09/30/21                  10/29/21
27

28

                                                  2
        Case 2:20-cv-01589-RFB-BNW Document 45
                                            44 Filed 07/30/21
                                                     07/27/21 Page 3 of 3
                                                                        5




 1

 2       All other pre-trial and trial dates would remain in effect.
 3       Respectfully submitted,
 4
                                MARQUIS AURBACH COFFING
     DATED: 07/27/2021
 5
                                ____s/ Craig R. Anderson___________
 6                              Craig R. Anderson, Esq.
                                10001 Park Run Drive
 7                              Las Vegas, Nevada 89145
 8                              canderson@maclaw.com
                                Counsel for LVMPD Defendants
 9
                                LAW OFFICES OF DALE K. GALIPO
10   DATED: 07/27/2021
                                 ____s/ Dale Galipo
11
                                 Dale Galipo, Esq.
12                               Eric Valenzuela, Esq.
                                 21800 Burbank Boulevard, Suite 310
13                               Woodland Hills, California 91367
                                 dalekgalipo@yahoo.com
14                               evalenzuela@yahoo.com
                                 Counsel for Plaintiff
15
                                MCNUTT LAW FIRM. P.C.
16   DATED: 07/27/2021
17                              ______s/ Daniel R. McNutt
                                Daniel R. McNutt, Esq.
18                              Matthew C. Wolf, Esq.
                                625 S. 8th Street
19                              Las Vegas, Nevada 89101
                                drm@mcnuttlawfirm.com
20                              mcw@mcnuttlawfirm.com
21                              Counsel for Defendant Squeo

22                                       Order
23                         IT IS SO ORDERED
24                         DATED: 6:20 pm, July 29, 2021
25

26
                           BRENDA WEKSLER
27
                           UNITED STATES MAGISTRATE JUDGE
28

                                               3
